—Judgment, Supreme Court, Bronx County (Joseph Mazur, J., at hearing; Joseph Cerbone, J., at trial and sentence), rendered May 31, 1990, convicting defendant, after a jury trial, of attempted robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to two consecutive terms of 2 to 4 years’ imprisonment, unanimously affirmed.
In light of, inter alia, defendant’s affirmative responses and nods in response to the officer’s recital of the Miranda warnings, his seemingly unerratic behavior, and his subsequent cognitive decision to lie about where he left the stolen goods, *353we find that defendant knowingly, intelligently and voluntarily waived his Miranda rights (see, People v Zito, 123 AD2d 799).
Defendant’s other claims concerning the court’s charge and the prosecutor’s summation are unpreserved for appellate review and we decline to review them in the interest of justice (see, People v Autry, 75 NY2d 836). Were we to review those claims, we would find them to be meritless. Concur—Murphy, P. J., Ellerin, Wallach, Kassal and Nardelli, JJ.